Opinion issued October 14, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00758-CR
NO. 01-10-00759-CR
NO. 01-10-00760-CR
———————————
PHILLIP
JARRELL YOUNG, Appellant
V.
The State of
Texas, Appellee

 

 
On
Appeal from the 232nd District Court
Harris
County, Texas

Trial
Court Case Nos. 1246735, 1249516 & 1250578
 

MEMORANDUM OPINION
          We lack jurisdiction to hear these
appeals.  Appellant, Phillip Jarrell
Young, pleaded guilty to multiple counts of the offense of aggravated robbery
with a deadly weapon, and in accordance with his plea bargain agreement with
the State, the trial court sentenced appellant to confinement for 20
years.   
          On appellate causes 01-09-00758-CR and
01-09-00759-CR, the trial court sentenced appellant to punishment that fell
within the terms of the plea bargain agreement.  The trial court certified that these cases are
plea-bargain cases and the defendant has no right to appeal.  
          On appellate cause 01-09-00760-CR, the
trial court dismissed the case prior to sentencing.  There is no appealable order for this case,
therefore, we lack jurisdiction to hear this appeal.
Appellant did not appeal any pre-trial matters, and the trial
court did not give permission for appellant to appeal.  Appellant filed a timely pro se notice of
appeal.  
           We conclude that the trial court’s certifications
that appellant has no right of appeal, as shown on the form entitled “Trial
Court’s Certification of Defendant’s Right of Appeal,” are supported by the
record that shows he entered into an agreed plea bargain with the State.  Tex.
R. App. P. 25.2(a)(2).  Because
appellant has no right of appeal, we must dismiss these appeals “without
further action.”  Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
          Accordingly,
the appeals are dismissed for lack of jurisdiction.
          We
deny any pending motions as moot. 
PER CURIAM
Panel consists of Justices Keyes, Higley, and Bland.
Do not publish. 
 Tex. R. App. P. 47.2(b).